AGREEMENT





            AGREEMENT, dated as of July 16, 1986 between HENKEL KgaA, organized
under the laws of the Federal Republic of Germany (“Henkel”), and THE CLOROX
COMPANY, a California corporation on its own behalf and on behalf of a Delaware
corporation to be organized to succeed to its business (“Clorox”).



            WHEREAS, pursuant to an agreement dated June 18, 1981 between Henkel
and Clorox (the “1981 Agreement”), Henkel has the right to two representatives
on the board of directors of Clorox (the “Board”).



            WHEREAS, pursuant to the 1981 Agreement, Henkel has the additional
right to seek additional representation on the Board consistent with the number
of seats on the Board, the size of Henkel’s shareholdings (relative to the
number of shares of Clorox common stock outstanding) and other circumstances.



            WHEREAS, the 1981 Agreement obligates Clorox to use its best efforts
to have no fewer than two Henkel representatives serve on the Board and to
assure Henkel appropriate representation on the committees thereof.



            WHEREAS, Henkel now owns beneficially approximately twenty-five
percent (25%) of the outstanding common stock of Clorox.



            WHEREAS, Clorox wishes to reincorporate in the State of Delaware.



            WHEREAS, the State of California, in which Clorox is now
incorporated, provides for mandatory cumulative voting of common stock, and the
State of Delaware does not.



            WHEREAS, Clorox does not wish to provide for cumulative voting in
its Delaware Certificate of Incorporation.



            WHEREAS, the parties hereto wish to provide to Henkel the net effect
of cumulative voting to the greatest extent possible in the absence of mandatory
cumulative voting and to enable Henkel to cause special shareholders’ meetings
to be held.



            NOW, THEREFORE, paragraph 2 of the 1981 Agreement is hereby
superseded and replaced by the following provisions (without affecting the
remainder of the 1981 Agreement including its incorporation by reference of the
provisions of Section 4 of the letter agreement of July 31, 1974, all of which
remain in effect):



            2 (a) So long as Henkel shall own beneficially not less than five
percent (5%) of the outstanding common stock of Clorox, Clorox shall:



(i)  cause to be nominated as management candidates for election to the Board at
all elections of directors at shareholders’ meetings that number of persons
designated by Henkel so that, after such election, Henkel shall be Appropriately
Represented;



(ii)  cause to be elected at any election of directors, including as the result
of an increase in the number of directors, other than at a shareholders’ meeting
that number of persons designated by Henkel so that, after such election, Henkel
shall be Appropriately Represented; and



(iii)  otherwise use its best efforts to cause Henkel to be Appropriately
Represented.



In addition, Clorox shall cause each committee of the Board to include directors
designated by Henkel so that the number of such directors on each such committee
shall be as nearly as possible proportional to the number of such directors on
the Board.



(b)  Henkel shall be Appropriately Represented, as that term is used in
subparagraph (a) hereof, if the number of persons on the Board designated by
Henkel shall not be less than the greater of (i) the maximum number of persons
which Henkel could cause to be elected to the Board at a shareholders’ meeting
by cumulating the votes of shares owned by it in the manner prescribed in
Section 708 of the California Corporations Code in effect on the date hereof,
assuming that 100% of the shares entitled to vote are represented and that any
fractional result is rounded up to the next whole number, and (ii) two.  In
addition, Henkel shall be Appropriately Represented if all persons Henkel
designates are elected to the Board even if the number of such persons is less
than the number of persons determined pursuant to the first sentence hereof.



(c)  So long as Henkel shall own beneficially not less than ten percent (10%) of
the outstanding common stock of Clorox, upon request of Henkel, the Board, or
any person of persons authorized by the certificate of incorporation or by-laws
of Clorox to call special shareholders’ meetings, shall call and otherwise cause
to be convened a special shareholders’ meeting.





H E N K E L  K G a A

THE CLOROX COMPANY

By:  /s/ Prof. Sihler

s

By:  /s/ C. R. Weaver,

By:  /s/ Dr. Winkhau

By:  /s/ E/ A/ Cutter





















           